Title: Samuel P. Parsons to Thomas Jefferson, 16 March 1814
From: Parsons, Samuel P.
To: Jefferson, Thomas


      
        Respected Friend
        Richmond 3rd Mo 16th 1814
      
      With this letter I put in the care of P. Gibson, a Drill plough (for planting corn peas &Ct) to be forwarded to thee, by the first oppertunity; It may seem strange that an entire stranger shoud presume to intrude
			 on a person with whom he has no personal knowledge; particularly one who has been so far elivated above the ordinary community; But when it is recollected that we are both children of a free & enlitened republic, our rights,
			 & privilages are the same; & our interest shoud be equally so, as respects the good of the whole, I can but flatter myself, I shall stand entirely excused for this address, & shall
			 state
			 the motives, which induces me to send the plough; In the Regester of a few weeks past, I read a letter from thee on the suject subject of Olliver Evans machine for Manufactoring flour &Ct, in which letter thee stated thee had a plough invented by a Majr Martin for Drilling Corn
			 (I have never seen the plough invented by Martin;) For several years past I have been in pursuit of pursuing  a Mechanical business embracing most of the useful utencils used in Husbandry (particularly wheat fans & ploughs with considerable improvement) having suggested the Idear of expediting the general mode of Drilling corn, last spring, I set a bout making myself a plough to plant my crop of corn, which came
			 fully up to my expectation, but never found that an improvement was practicable, & accordingly, made one for one of my neighbours; this last seemed to fix the principal & the utility,
			 upon a
			 purmenant basis & no doubt remaind of its meeting with encuragement, when corn is Drilld: from actual expereance, I find that with this plough a boy & horse can plant 10 Acres of ground
			 in
			 the day of 8 feet rows; It is useless for me to explain to thee the principle; to one who is so well acquainted with mer mechanical principles: generally. suffice to say, it is the greatest saving labour machine in husbandry that I have seen It not only lays off & Drops the corn, but covers it up at the same time; leaving every hill at
			 eequal distance from each other,
      Thee will please try it (shoud thee be in the practice of Drilling) & upon such tryals find it of sufficient importance to adopt it, thee will know doubt keep it, & remit me 18 Dollars the price through P. Gibson; if thee is not in want of such a Machine, thee will return it (free of any cost) thro the same chanel, that thee
			 receives it,
      It will render me a singular faver (shoud it not be too much trouble) to give me thy Idears on the propriety of obtaining a patent as I have it in contemplation; Its  simplicity may induce most farmers to use it in preferance to any other, if I meet with sufficient incurragement I intend having the axel & roller (in which the cups are that drops the grain) made of Cast Iron which will make the ploughs of more duribility & less subject to get out of order, I have ploughs for fallowing that I shoud like to send thee on tryal, shoud thee feal disposed to add to thy (no dout) already large  supley,With great respect I am thy
      
        assd friend
        Saml. P. Parsons
      
    